Appeal from a final order in a certiorari proceeding to review an assessment of real property reducing the assessment from $180,000 to $100,000 for the year 1933. Resettled final order unanimously affirmed, without costs. Appeal from a final order in a certiorari proceeding to review an assessment of real property reducing the assessment from $165,000 to $90,000 for the year 1934. Resettled final order modified by providing that the assessment be fixed at the sum of $100,000. and as so modified, unanimously affirmed, without costs. Appeal from a final order in a certiorari proceeding to review an assessment of real property reducing the assessment from $160,000 to $90,000 for the year 1935. Resettled final order modified by providing that the assessment be fixed at the sum of $100,000, and as so modified, unanimously affirmed, without costs. Appeal from a final order in a certiorari proceeding to review an assessment of real property reducing the assess*923ment from $150,000 to $60,000 for the year 1936. Resettled final order modified by providing that the assessment be fixed at the sum of $100,000, and as so modified, unanimously affirmed, without costs. After consideration of all the material factors, we are of opinion that the sum of $100,000 constitutes the fair valuation of the premises for the years in question. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present —• Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ. Settle order on notice. [See, also, post, p. 927.]